PER CURIAM.
Appellant raises several issues on direct appeal. We affirm all issues on appeal without comment except Appellant’s due process challenge to the sexual predator act. This Court has already resolved this issue against Appellant. See Frazier v. State, 29 Fla. L. Weekly D369, — So.2d -, 2004 WL 221043 (Fla. 1st DCA Feb.6, 2004); Therrien v. State, 859 So.2d 585 (Fla. 1st DCA 2003). We certify conflict with Espindola v. State, 855 So.2d 1281, 1290 (Fla. 3d DCA 2003).
AFFIRMED.
ERVIN, BOOTH and KAHN, JJ., concur.